Citation Nr: 0113429	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from June 1955 to January 
1959, and from February 1959 to April 1962.  This matter 
comes before the Board of Veterans Appeals (BVA or Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  A Board decision dated January 1987 most recently denied 
service connection for residuals of a back injury.

2.  The evidence received subsequent to the January 1987 
Board decision is new, and so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received in connection 
with the claim of entitlement to service connection for 
residuals of a back injury, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a back 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board notes that 
although the RO recently reopened the claim for service 
connection for a back disorder, and denied the claim on the 
merits, the Board must first examine whether the evidence 
warrants reopening the claim.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened, is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

This issue was most recently denied by a Board decision dated 
in January 1987.  As a general rule, a decision by the Board 
is final unless the Chairman of the Board orders 
reconsideration of the decision, or the claimant files an 
appeal to the United States Court of Appeals for Veterans 
Claims.  See 38 U.S.C.A. §§ 7103(a), 7104(c) (West 1991).  
When the Board affirms a determination by the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjuciated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the veteran did not file a motion for reconsideration 
or an appeal.  Therefore, the Board's January 1987 decision 
is final and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20,1002(c)(1), 20.1103.
However, if new and material evidence is presented or secured 
with regard to a claim that was disallowed, the Board must 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 
3.156, 20.1105.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Blacks Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new" and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 115 F.3d at 1363 
(citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Final Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The veteran claims he is entitled to service connection for 
residuals of a back injury, which he contends resulted from a 
fall while on active duty.  Service connection means that the 
facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  See 
generally 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease or disorder 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The basis of the Board's January 1987 denial was that there 
was no evidence that a back disorder was incurred during the 
veteran's active service.  Following that decision, in 
November 1998, the veteran submitted a request to reopen his 
claim for service connection for a back disorder.  The 
evidence associated with the claims file since the January 
1987 Board decision includes two statements from Roger Cagle, 
M.D., dated in July 1997, and August 1987.  According to Dr. 
Cagle's statements, he had reviewed statements from 
eyewitnesses concerning the veteran's fall while on active 
duty.  Dr. Cagle indicated that he had treated the veteran 
for a number of years for his back, and that in his opinion, 
"the falls [the veteran] sustained in the service [were] as 
least as likely as not to be the basis of his current back 
condition." 

Upon examination of the foregoing evidence, the Board finds, 
as did the RO, that the statements submitted by Dr. Cagle are 
new and material evidence sufficient to reopen the veteran's 
claim of service connection for residuals of a back 
disability.  This evidence indicates a possible relationship 
between the veteran's current back condition and his claimed 
fall during service, which would provide the basis for 
granting service connection.  As such, it constitutes new 
evidence.  Considering the lack of any other documentation 
regarding a relationship between a current back disorder and 
service, this evidence becomes particularly important to the 
veteran in proving that his current disability is related to 
service.  As such, this statement must be considered material 
evidence.

In short, the Board finds that the veteran has submitted new 
and material evidence sufficient to reopen his claim of 
entitlement to service connection for residuals of a back 
disability.  The Board finds that this evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that the veteran has submitted new and material 
evidence, and his claim is reopened.  

At this point, the Board notes that during the pendency of 
this appeal there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In the present case, 
as the Board has reopened the veteran's claim for service 
connection, the impact of the VCAA will be addressed in the 
REMAND below.  


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a back disorder is 
reopened, and the appeal is granted to this extent only.  


REMAND

Having reopened the veteran's claim the next step is to 
determine whether the VA's duty to assist has been satisfied.  
A review of the record leads the Board to conclude that this 
duty has not been satisfied.  In this regard, it appears that 
all treatment records have not been obtained, in particular, 
treatment records from Dr. Roger Cagle.  A review of the 
evidence shows that the statements from Dr. Cagle in July 
1997 and August 1997 show that he is of the opinion that the 
falls sustained in service are a likely basis of his current 
back condition.  Dr. Cagle also indicated that he has been 
the veteran's treating physician for a number of years.  
Because of the importance of his statements in proving the 
veteran's claim, the Board finds that obtaining Dr. Cagle's 
treatment records for the veteran would be helpful in 
determining the sufficiency of the 1997 statements.  Also, in 
view of the statements from Dr. Cagle, the Board finds that a 
VA examination to determine the etiology of the current back 
disability would be helpful.  

Additionally, as noted in the decision above, during the 
pendency of the veteran's appeal, there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims, 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  This law eliminates the concept 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L.No. 106-475 (2000).

2.  After obtaining the necessary 
authorization, the RO should obtain 
copies of all records pertaining to 
treatment of the veteran from Roger 
Cagle, M.D., and associate these records 
with the file.  All requests for records 
should be included in the claims file.  
If any requested records are not 
available, the claims file should be 
clearly documented to this effect.  

3.  The RO should obtain and associate 
with the record all treatment records 
pertaining to treatment of the veteran 
at the Poplar Bluff VAMC.  All requests 
for records should be included in the 
claims file.  If any requested records 
are not available, the claims file 
should be clearly documented to this 
effect.  

4.  The RO should contact the veteran 
and request the names and addresses of 
any other medical providers, both VA and 
non-VA, who have treated the veteran for 
a back disorder, and whose records are 
not in the claims file.  If the veteran 
identifies any such records, the RO 
should assist the veteran in obtaining 
those records, and associate them with 
the claims file.  

5.  The veteran should be afforded an 
examination of his back to determine the 
nature and etiology of any disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the statements from Dr. Cagle, and to 
offer an opinion as to whether any 
currently diagnosed disorder of the back 
is causally or etiologically related to 
the fall the veteran reports he 
sustained in service.  Any opinion 
should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 



